EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Lance Jensen on February 24, 2021.

Regarding Claim 1, the claim is modified as follows:
1. (Currently Amended) A vacuum cleaner comprising: 
a vacuum cleaner body provided with a control unit and a detection unit; 
motor driven floor brushes for performing different types of cleaning work; 
an extension tube connecting the vacuum cleaner body and a selected motor driven floor brush of the plurality of different motor driven floor brushes, 
wherein the detection unit is configured to measure a starting peak current and a normal operating current of an electric motor of the selected motor driven floor brush; 
wherein the control unit is configured to: 
match the measured starting peak current to a preset starting peak current range; 
determine a preset stall current for the selected motor driven floor brush based on the preset starting peak current range; 
operate the selected motor driven floor brush according to the normal operating current; and 
stop the selected motor driven floor brush in response to the determined preset stall current being detected.


Regarding Claim 2, the claim is cancelled in its entirety.

Regarding Claim 3, the claim is modified as follows:
3. (Currently Amended) The vacuum cleaner of claim 1matching the measured starting peak current includes matching the measured starting peak current to preset correspondences between starting peak current ranges and stall currents of the plurality of motor driven floor brushes. 



Regarding Claim 4, the claim is modified as follows:
4. (Currently Amended) The vacuum cleaner of claim 1operating the electric motor to maintain an operating state or stop the operating state, the control unit is further configured to:
in response to a measured operating current of the electric motor being preset stall current 
control the electric motor to maintain the operating state [[if]] in response to the measured operating current being preset stall current 

Regarding Claim 5, the claim is modified as follows:
5. (Currently Amended) The vacuum cleaner of claim 3, wherein the control unit is further configured to preload the correspondences between the start peak current ranges and the stall currents of the plurality of motor driven floor brushes

Regarding Claim 6, the claim is modified as follows:
6. (Currently Amended) The vacuum cleaner of claim 3, wherein the start peak current ranges of the plurality of floor brushes included in the correspondences do not overlap each other.

Regarding Claim 7, the claim is modified as follows:
7. (Currently Amended) The vacuum cleaner of claim 1detection unit is further configured to
measure the [[start]] starting peak current of the electric motor of the selected motor driven floor brush starting peak duration (t) of when the electric motor of the selected motor driven floor brush 
send the [[start]] starting peak current to the control unit;
measure the normal operating current of the electric motor of the selected motor driven floor brush starting peak duration (t); and
send the normal operating current to the control unit.

Regarding Claim 8, the claim is modified as follows:

measuring a [[start]] starting peak current and a normal operating current of an electric motor of a motor driven floor brush which is being used [[in]] with the vacuum cleaner, wherein the motor driven floor brush is selected from a plurality of different motor driven floor brushes;
matching the measured starting peak current to a preset starting peak current range; 
determining a preset stall current for the selected motor driven floor brush based on the preset starting peak current range; 
operating the selected motor driven floor brush according to the normal operating current; and 
stopping the selected motor driven floor brush in response to the determined preset stall current being detected.




Regarding Claim 9, the claim is modified as follows:
9. (Currently Amended) The control method of claim 8, wherein measuring the [[start]] starting peak current and the normal operating current 
measuring the [[start]] starting peak current of the electric motor of the selected motor driven floor brush starting peak duration (t) of when the electric motor of the selected motor driven floor brush and

measuring the normal operating current of the electric motor of the selected motor driven floor brush starting peak duration (t


Regarding Claim 10, the claim is modified as follows:
10. (Currently Amended) The control method of claim 8, wherein operating the electric motor to maintain [[the]] an operating state or stop the electric motor
controlling the electric motor to stop the operating state [[if]] in response to a measured operating current of the electric motor being preset stall current 
controlling the electric motor to maintain the operating state [[if]] in response to the measured operating current being preset stall current 

Regarding Claim 11, the claim is modified as follows:
11. (Currently Amended) The control method of claim 8, wherein before starting the vacuum cleaner, the method further comprises 
initializing, and preloading [[the]] correspondences between [[the]] starting peak current ranges and [[the]] stall currents of the plurality of motor driven floor brushes 

Regarding Claim 12, the claim is modified as follows:
12. (Currently Amended) The control method of claim 9starting peak duration (t) has a range of 0 ms to 20 ms.

Regarding Claim 13, the claim is modified as follows:
13. (Currently Amended) The control method of claim 12, wherein the [[start]] starting peak duration (t) is 10 ms.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received December 7, 2020 amending Claims 1 and 8.  Claim 2 was cancelled and Claims 1 and 3-13 were modified by Examiner’s Amendment to place Claims 1 and 3-13 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1 and 3-13, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723